DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-4 and 6-20 in the Response filed on 14 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2013/0276006 A1 to Besehanic (“Besehanic”) in view of U.S. Pat. No. 9,418,617 B1 A1 to Starner et al. (“Starner”), further in view of U.S. Pat. App. Pub. No. 2017/0147675 A1 to Han et al. (“Han”), and further in view of U.S. Pat. App. Pub. No. 2011/0231148 A1 to Yano et al. (“Yano”).
Regarding claim 1, Besehanic teaches the following limitations:
“A non-transitory recording medium in which a degree-of-interest evaluating program for causing a computer to execute a process is recorded.” the steps listed below. Besehanic teaches, in para. [0047], “FIG. 5 is a block diagram of an example processor platform 500 capable of executing the instructions of FIG. 4 to implement the attentiveness detector 204 of FIGS. 2 and/or 3. The processor platform 500 can be, for example, a mobile phone (e.g., a cell phone), a personal digital assistant (PDA), a tablet, a laptop computer, a handheld gaming device, or any other type of handheld computing device.” Besehanic teaches, in para. [0049], “The processor 512 is in communication with a main memory including a volatile memory 514 and a non-volatile memory 516 via a bus 518.” Besehanic teaches, in para. [0055], “The coded instructions 532 of FIG. 4 may be stored in the mass storage device 528, in the volatile memory 514, and/or in the non-volatile memory 516.” The memory in Besehanic reads on the claimed “non-transitory recording medium.” The coded instructions in Besehanic read on the claimed “degree-of-interest evaluating program.” The performing of actions based on the coded instructions by the devices in Besehanic reads on the claimed “causing a computer to execute a process.” The storing of coded 
“The process comprising: detecting sensor data from a sensor; detecting an orientation of a terminal based on the sensor data.” Besehanic teaches, in para. [0013], “To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to detect one or more spatial (e.g., position, movement and/or orientation) conditions related to the handheld computing device while, for example, the media is being presented.” Any sensor or combination of sensors in Besehanic reads on the claimed “sensor,” and the receipt of data from any of the sensors in Besehanic reads on the claimed “detecting sensor data.” Detecting of the spatial conditions in Besehanic reads on the claimed “detecting sensor data.”
“Detecting an operating state of an operator of the terminal.” Besehanic teaches, in para. [0034], “The different versions of the likelihood index 308 are tailored to the corresponding types or models of the handheld devices because different types or models of handheld devices are designed to be handled differently and/or have different characteristics that cause users to handle the devices differently while interacting (e.g., playing a game, viewing media, etc.) with the devices.” The interactions between users and their devices in Besehanic reads on the claimed “detecting an operating state of an operator of the terminal,” wherein the users and handheld devices in Besehanic read on the claimed “operator” and “terminal,” respectively.
“Calculating a terminal motion amount relating to a change in the orientation of the terminal based on the sensor data.” Besehanic teaches, in para. [0035], “for each detected change in a spatial condition (e.g., an orientation or a relative position) above a threshold, the example change detector 304 records a starting spatial condition and an ending spatial condition. The example attentiveness detector 204 of FIG. 3 includes a comparator 308 to compare the recorded starting and ending spatial conditions associated with detected changes to the entries of the engagement/disengagement likelihood index 306.” The detecting of spatial condition changes in Besehanic reads on the claimed “calculating a terminal motion amount,” the change in spatial condition reads on the claimed “relating to a change in the orientation of the terminal,” and consideration of detected changes by the sensors in Besehanic reads on the claimed “based on the sensor data.”
“Acquiring a plurality of” index entries “by performing” indexing “processing on a combination of the orientation of the terminal and the terminal motion amount.” Besehanic teaches, in para. [0013], “spatial conditions detected by the sensor(s) of the handheld computing device include an angular orientation or tilt relative to one o[r] more reference lines (e.g., a horizontal reference line, a vertical reference line, etc.), a distance from a nearest object (e.g., a user), a proximity to a person, etc. Examples disclosed herein also detect changes to current spatial conditions, such a change from a first orientation to a second orientation and/or a change from a first position relative to a user to a second position relative to the user. Examples disclosed herein compare detected change(s) to an index of likelihoods, each likelihood corresponding to a respective one of a plurality of possible changes (e.g., a first position to a second position). In other words, the likelihoods of the index provided by examples disclosed herein are indicative of 
“Identifying, from among the” index entries, an index entry “in which a first terminal motion amount” “corresponds to a specific state.” Besehanic teaches, in para. [0013], “a first example engagement likelihood of the example index disclosed herein indicates that the user is likely (e.g., according to a corresponding percentage) to be paying attention to a screen of the handheld computing device and/or likely beginning to pay attention to the screen of the handheld computing device when the user changes the orientation of the handheld computing device from parallel to the ground (e.g., resting on a table) to a forty-five degree angle relative to a horizontal reference that is facing downward and parallel to the ground (e.g., being held above the user while the user is laying down).” The identification of an index entry indicative of the user viewing the screen in Besehanic, reads on the claimed “identifying, from among the” index entries, an index entry,” and the index entry indicative of engagement resulting from specific changes in device orientation in Besehanic reads on the claimed “in which a first terminal motion amount” “corresponds to a specific state.”
“Calculating” a “terminal motion amount of the terminal.” Besehanic teaches, in para. [0035], “for each detected change in a spatial condition (e.g., an orientation or a relative position) above a threshold, the example change detector 304 
“Performing operations, as an operation to determine, based on” “the operating state of the operator, whether the terminal motion amount belongs to an inattentive viewing state for content of the operator.” Besehanic teaches, in para. [0016], “user attentiveness to handheld computing devices can be passively collected. As a user interacts with a handheld computing device, examples disclosed herein detect change(s) in orientation and/or relative position (e.g., of the device with respect to the user) and compare the detected change(s) to the engagement/disengagement likelihood index. If the detected change(s) correspond to (e.g., within a threshold) one or more of the changes of the engagement/disengagement likelihood index, examples disclosed herein determine that the corresponding likelihood represents how likely it is that the current user is paying attention to the handheld computing device, beginning to pay attention to the handheld computing device, not paying attention to the handheld computing device, and/or beginning to disengage from the handheld computing device.” The detection of changes in spatial conditions of devices during use of the devices by users in Besehanic, reads on the claimed “performing operations, as an operation to determine, based on” “the operating state of the operator.” The analyses based on the detected changes during use of the devices in Besehanic, for determining engagement and disengagement of 
Starner teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Besehanic:
The claimed “acquiring a plurality of” index entries “by performing” “processing” includes “acquiring a plurality of clusters by performing a clustering processing.” Starner teaches, in its abstract, “the computing device may identify clusters that correspond to ranges of magnitude changes within the distribution and use the clusters as reference data to identify ranges of sensor data.” The identifying of clusters in Starner reads on the claimed “acquiring a plurality of clusters,” and the processing involved in identifying the clusters in Starner reads on the claimed “by performing clustering processing.”
Starner teaches devices having sensors that detect and analyze user motions (see col. 7, ll. 21-45), map them to reference patterns (see col. 1, ll. 48-52 and col. 13, ll. 19-35), and perform actions in response (see col. 4, ll. 58-63), similar to the claimed invention and Besehanic. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes involved with generating and using the aforementioned index of Besehanic, to include the clustering and averaging of data of Starner, for calibrating devices to users in a way that is not burdensome or undesirable, but rather, does not require the user to do anything other than use their device as they normally would, as taught by Starner (see col. 1, l. 60 to col. 2, l. 2).
Han teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Besehanic and Starner:
The claimed “identifying” being both “from among the plurality of clusters” and of “a cluster,” and the claimed “first terminal motion amount” being “of a cluster centroid for the cluster.” As explained above, the combination of Besehanic and 
Han teaches data analytics (see para. [0001]), similar to the claimed invention and the combination of Besehanic and Starner. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analyses involving the input data, likelihood index, and clusters of the combination of Besehanic and Starner, to include analytics utilizing clusters and centroids as in Han, to provide a better understanding of cluster characteristics, provide rules that are less complex, and improve user insights into cluster profiling, as taught by Han (see paras. [0081], [0082], and [0085]).
Yano teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Besehanic, Starner, and Han:
The claimed “operating state” is “an inertial scrolling state in which a touch state of the terminal is non-touch and a screen of the terminal is being scrolled.” FIG. 33 of Yano shows “FORWARD TILT TERMINAL” for “SCROLL DOWN SCREEN” and “BACKWARD TILT TERMINAL” for “SCROLL UP SCREEN,” which read on the claimed “inertial scrolling state” and “a screen of the terminal is being scrolled.” FIG. 33 of Yano shows the user’s hand contacting a frame surrounding the screen, which reads on the claimed “a touch state of the terminal is non-touch.”
The claimed “calculating” is of “an average terminal motion amount of the terminal during the inertial scrolling state of the operating state of the operator.” Yano teaches, in para. [0056], “The user may provide a variety of instructions to the mobile terminal 1 by performing a specific motion (action) on the entire mobile terminal 1. By moving the mobile terminal 1 right, the user provides an instruction to scroll a screen.” Yano teaches, in para. [0060], “The feature quantity calculator 102 calculates the average value and the variance value of one of the acceleration and the angular acceleration indicated by the change data 51 on a per axis basis of the X axis, the Y axis, and the Z axis. Through a calculation method such as fast Fourier transform (FFT), the feature quantity calculator 102 calculates a feature quantity appearing in the change data 51 and indicating the action of the mobile terminal 1.” Yano teaches, in para. [0250], “The application performs a process in response to the candidate motion or the final motion determined by the motion determiner 103, and the final motion determiners 107, 127, and 156. FIG. 33 illustrates examples of motions and/or gestures with respect to a mobile terminal and corresponding operations.” The calculating of average values of acceleration in Yano, particularly with respect to tilting movements (for scrolling) shown in FIG. 33 of Yano, reads on the claimed 
The claimed “determine” step being “based on the inertial scrolling state of the operating state of the operator.” Besehanic teaches, in para. [0013], “To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to detect one or more spatial (e.g., position, movement and/or orientation) conditions related to the handheld computing device while, for example, the media is being presented. Example spatial conditions detected by the sensor(s) of the handheld computing device include an angular orientation or tilt relative to one o more reference lines (e.g., a horizontal reference line, a vertical reference line, etc.), a distance from a nearest object (e.g., a user), a proximity to a person.” The making of determinations based on angular orientation and tilting of devices in Besehanic reads on the claimed “determine” “based on the” “state of the operating state of the operator.” Yano teaches, in FIG. 33, that angular orientation and tilting (like that of Besehanic) corresponds to scrolling, which reads on the claimed “inertial scrolling state.”
Yano teaches determining the motion of handheld devices (see paras. [0002] and [0003]), similar to the claimed invention and the combination of Besehanic, Starner, and Han. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analyses involving tilting and angular orientation conditions of the combination of Besehanic, Starner, and Han, to include the calculation of average values associated with the terminal tilting movements in Yano, because 
The combination of Besehanic, Starner, Han, and Yano teaches the following remaining limitations of claim 1:
“Comparing the first terminal motion amount and the average terminal motion amount.” As explained above, Besehanic teaches elements, such as index entries of spatial conditions indicative of engagement (referred to as predefined spatial condition changes in para. [0032]), that read on the claimed “first terminal motion amount;” and Besehanic teaches comparing changes in spatial conditions (motions) to the index entries (see para. [0035]). As explained above, Yano teaches taking average values of movements of mobile terminals to accurately characterize the movements (see paras. [0217]-[0291]). The combination of the teachings of Besehanic and Yano results is comparing the index entries indicative of engagement in Besehanic (the claimed “comparing the first terminal motion amount”) and the average values of movements of Yano (the claimed “average terminal amount.”
“Determining, as a second terminal motion amount, the average terminal motion amount when the average terminal motion amount is larger than the first terminal motion amount.” Besehanic teaches, in para. [0015], “some example disengagement likelihoods of the example index disclosed herein indicate how likely it is that the user is not paying attention to or is beginning to disengage from the presentation on the handheld computing device when a certain change in orientation coincides with a certain change in relative position (e.g., a change in distance between the device and the user).” Besehanic teaches, in para. 
“Determining, as the second terminal motion amount, a terminal motion amount of a cluster centroid for a cluster having a larger terminal motion amount than the first terminal motion amount when the average terminal motion amount is equal to or smaller than the first terminal motion amount.” Besehanic teaches, in para. [0013], “a first example engagement likelihood of the example index disclosed herein indicates that the user is likely (e.g., according to a corresponding percentage) to be paying attention to a screen of the handheld computing device and/or likely beginning to pay attention to the screen of the handheld computing device when the user changes the orientation of the handheld computing device from parallel to the ground (e.g., resting on a table) to a forty-five degree angle relative to a horizontal reference that is facing downward and parallel to the ground (e.g., being held above the user while the user is laying down).” Besehanic teaches, in para. [0014], “A second example disengagement likelihood of the example index disclosed herein indicates that the user is unlikely to be paying attention to the screen of the handheld computing device and/or likely to begin disengaging from the screen of the handheld computing device when the user changes a position of the handheld computing device relative to the user from a first position proximate the user to a second position in which the user is undetected (e.g., the device is too far away from the user for the sensors 
“Determining a parameter to evaluate a degree of interest of the operator of the terminal based on the first terminal motion amount and the second terminal motion amount.” Besehanic teaches, in para. [0011], “Example methods, apparatus, and articles of manufacture disclosed herein measure attentiveness of users of handheld computing devices with respect to one or more pieces of media presented on the handheld computing devices. A first example measure of attentiveness for a user provided by examples disclosed herein is referred to herein as engagement likelihood. As used herein, an engagement likelihood associated with a presented piece of media refers to a value representative of a confidence that the user is paying or has begun paying attention to a presentation on a handheld computing device. A second example measure of attentiveness for a user provided by examples disclosed herein is referred to herein as disengagement likelihood. As used herein, a disengagement likelihood associated with a presented piece of media refers to a value representative of a confidence that the user is not paying (or has ceased paying) attention to a presentation of the handheld computing device.” Besehanic teaches, in para. [0013], “To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to detect one or more spatial (e.g., position, movement and/or orientation) conditions related to the handheld computing device while, for example, the media is being presented.” The determining of sensor outputs indicating engagement and disengagement in Besehanic reads on the claimed “determining a parameter to evaluate a degree of interest of the operator of the 
Regarding claim 2, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, wherein the clustering processing is performed by categorizing the terminal motion amount into three or more of clusters as the plurality of clusters.” As explained above, Besehanic already teaches characterizing movements of handheld computing devices based on comparing them to a likelihood index (see para. [0035]), which reads on the claimed “categorizing the terminal motion amount.” As explained above, both Starner and Han teach clustering (see abstract of Starner and paras. [0060] and [0080] of Han), with at least Han teaching more than three clusters (see FIG. 7A).
Regarding claim 3, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, wherein the first terminal motion amount is the smallest terminal motion amount of the cluster centroid, or, the second smallest terminal motion amount of the cluster centroid when the smallest terminal motion amount of the cluster centroid is smaller than or equal to a threshold.” As explained above, Besehanic already teaches the claimed “terminal motion amount[s].” FIGS. 5B and 7A of Han teach clusters with centroids, used as the likelihood index of Besehanic in the combination rejection. A value of a cluster centroid along either of the axes of FIG. 7A of Han is analogous to the claimed “first terminal motion amount of a cluster centroid.” In 
Regarding claim 4, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, wherein the operating state includes a touch state of the terminal and a scrolling state of the terminal.” Besehanic teaches, in para. [0051], “one or more input devices 522 can be connected to the interface circuit 520. The input device(s) 522 permit a user to enter data and commands into the processor 512. The input device(s) can be implemented by, for example, a keyboard, a mouse, a touchscreen, a track-pad, a trackball, isopoint and/or a voice recognition system.” Besehanic teaches, in para. [0052], “one or more output devices 524 can be connected to the interface circuit 520. The output devices 524 can be implemented, for example, by display devices (e.g., a liquid crystal display, a touchscreen, and/or speakers). The interface circuit 520, thus, typically includes a graphics driver card.” The states of the touchscreens in Besehanic reads on the claimed “touch state of the terminal.” Yano teaches, in para. [0056], “The user may provide a variety of instructions to the mobile terminal 1 by performing a specific motion (action) on the entire mobile terminal 1. By moving the mobile terminal 1 right, the user provides an instruction to scroll a screen.” The scrolling of the screen in 
The rationales for combining the teachings of Yano with the teachings of the combination of Besehanic, Starner, and Han, as applied in the rejection of claim 1 above, also apply to this rejection of claim 4. Further, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the changes in spatial conditions of devices accounted for in the combination of Besehanic, Starner, and Han, to include the changes in spatial conditions taught by Yano, to provide a multitude of motions and gestures by which users can precisely control their devices, as taught by Yano (see para. [0250]).
Regarding claim 6, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, the process further comprising: categorizing, the second terminal motion amount as the terminal motion amount of the inattentive viewing state.” Besehanic teaches, in para. [0013], “a forty-five degree angle” tilting movement corresponding to disengagement. This reads on the claimed “inattentive viewing state.”
Regarding claim 7, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, the process further comprising: determining, based on the first terminal motion amount, a first threshold of the terminal motion amount as a parameter of reliability which is for evaluating the degree of interest and reduces as the terminal motion amount increases, the first threshold causing the reliability to start reducing from a largest value of the reliability.” Besehanic teaches, in para. [0030], “the example attentiveness detector 204 of FIG. 3 includes a change detector 304 to detect 
“Determining the terminal motion amount with which the reliability is minimized or a second threshold which represents a degree of reduction of the reliability based on the second terminal motion amount.” Any spatial condition change in Besehanic (see paras. [0030] and [0035]), that would fall near an outlying region of a likelihood index (represented by any of the clusters of Han (see para. [0047])), reads on the claimed “second threshold” that “represents a degree of reduction of the reliability.” The rationales for combining at least the teachings of Besehanic and Han in the rejection of claim 1 above, also apply to this rejection of claim 7.
Regarding claim 8, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, the process further comprising: determining the parameter with respect to a period of time during which the content is displayed in the terminal so as to evaluate the degree of interest.” Besehanic teaches, in para. [0013], “to determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, 
Claims 11-15, while of different scope relative to claims 1, 2, 4, and 6-8, nevertheless recite limitations similar to the limitations recited by claims 1, 2, 4, and 6-8. As such, the rationales for rejecting claims 1, 2, 4, and 6-8 under 35 USC 103, in view of the combination of Besehanic, Starner, Han, and Yano also apply to rejecting claims 11-15 under the statute. Claims 11-15 are, therefore, obvious under 35 USC 103 in view of the combination of Besehanic, Starner, Han, and Yano.
Claims 16-20, while of different scope relative to claims 1, 2, 4, and 6-8, nevertheless recite limitations similar to the limitations recited by claims 1, 2, 4, and 6-8. As such, the rationales for rejecting claims 1, 2, 4, and 6-8 under 35 USC 103, in view of the combination of Besehanic, Starner, Han, and Yano also apply to rejecting claims 16-20 under the statute. Claims 16-20 are, therefore, obvious under 35 USC 103 in view of the combination of Besehanic, Starner, Han, and Yano.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic in view of Starner, further in view of Han, further in view of Yano, and further in view of U.S. Pat. App. Pub. No. 2016/0188197 A1 to Ryu et al. (“Ryu”).
Regarding claim 9, the combination of Besehanic, Starner, Han, and Yano teaches the following limitations:
“The non-transitory recording medium according to claim 1, wherein” “values of a three-axis angular acceleration sensor” “is used to identify the first terminal 
Ryu teaches limitations below of claim 9 that do not appear to be explicitly taught in their entirety by the combination of Besehanic, Starner, Han, and Yano:
The claimed “values” includes “a sum of squares of values.” Ryu teaches, in para. [0039], “the detector 400 detects motion of the user terminal device 1000. The detector 400 may particularly detect a rotational motion of the user terminal device 1000 using a plurality of sensors. To be specific, the detector 400 may use a tilt detecting sensor, such as a gyro sensor or acceleration sensor, to detect rotational tilting and variation in the tilting (i.e., rotational motion) on x, y, and z axes of the user terminal device 1000.” Ryu teaches, in para. [0110], “when it is assumed that the user terminal device 1000 is placed diagonally to the 
Ryu teaches, in para. [0003], “a user terminal device configured to receive an input of user interactions,” similar to those of the claimed invention and of the combination of Besehanic, Starner, Han, and Yano. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the acceleration sensor with sum of squares capability taught by Ryu, as the accelerometer of the combination of Besehanic, Starner, Han, and Yano so that “the acceleration sensor may measure gravitational acceleration with respect to X, Y and Z axes,” and do so accurately, as taught by Ryu (see para. [0108]).
Regarding claim 10, the combination of Besehanic, Starner, Han, Yano, and Ryu teaches the following limitations:
“The non-transitory recording medium according to claim 1, wherein the sensor data includes value of a three-axis angular acceleration sensor or a value of a three-axis magnetic sensor.” As explained above, both Yano and Ryu teach elements that read on the claimed “sensor data includes values of a three-axis angular acceleration sensor.” The rationales for combining the teachings of Yano and Ryu with those of Besehanic, Starner, and Yan, as applied to the rejection of claim 9 above, also apply to this rejection of claim 10.

Response to Arguments
The applicant's arguments, on pp. 10-14 of the Response, regarding the previous 35 USC 103 rejection of the claims based on a combination of the cited Besehanic, Starner, Han, and Yano references, have been fully considered. The applicant’s arguments focus on alleged deficiencies of Yano. The applicant makes the following contentions: (i) FIG. 33 of Yano illustrates merely motions with respect to a mobile terminal and corresponding operations (see Response at p. 11); (ii) in Yano, there is no calculating, when detecting that the operating state of the operator is an inertial scrolling state in which a touch state of the terminal is non-touch and a screen of the terminal is being scrolled, an average terminal motion amount of the terminal during the inertial scrolling state of the operating state of the operators (see id. at p. 11); (iii) in Yano, there is no performing of various operations involving, generally speaking, the inertial scrolling, a terminal motion amount, an inattentive viewing state, comparing a terminal motion amount with an average terminal motion amount, determining another terminal motion amount based on the average terminal motion amount, a cluster centroid for a cluster, and a parameter to evaluate a degree of interest based thereon (see id. at pp. 11 and 12). The examiner finds the arguments unpersuasive. The applicant’s arguments are against Yano individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to items (i) and (ii) above, Yano teaches, in FIG. 33, scrolling by tilting a terminal. When this teaching of Yano is combined with the teachings of the other cited references, and with the teachings of Besehanic in particular, the tilt scrolling of Yano can be viewed as one example of what can happen as a result of the tilting or other changes of angular orientation already taught by Besehanic (see para. [0013]). Yano also teaches averaging various metrics (see paras. [0056] and [0060]), which is an example of one way to determine similar metrics already taught by Besehanic (see paras. [0032] and [0035]). With respect to item (iii) above, the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624